department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ull trek ts nov legend employer h entity entity j religion r congregation g plan x school l state a state b dear this is in response to your letters dated date date date date and date submitted on your behalf by your authorized representative in which you request a ruling that plan x is a church_plan described in sec_414 of the internal_revenue_code_of_1986 as amended code and that plan x has continued to meet the requirements of code sec_414 since date the following facts and representations have been submitted under penalty of perjury in support of the ruling requested employer h is a non-profit corporation of state a and is exempt from federal_income_tax pursuant to code sec_501 employer h is an organization that was formed by the consolidation of entity a not-for-profit entity incorporated in state a on january not-for-profit entity incorporated in state bin with any for-profit entities and does not operate any unrelated trades_or_businesses none of the employees participating in plan x are employed in connection with an unrelated_trade_or_business within the meaning of code sec_513 employer h is not affiliated and entity j a employer h was formed to establish and maintain religion r educational institutions under the patronage of congregation g and particularly to prepare students to become religion r clerics religion r religious teachers and religion r communal service workers and to grant educational degrees employer h is the sole seminary that ordains seminarians for religion r and many of employer h's employees are ordained clerics employer h’s charge flows from religion r's central body congregation g employer h adopted plan x on april time to time in order to maintain its compliance with applicable laws plan x received its latest favorable determination_letter from the internal_revenue_service irs on september plan x has been amended from employer h has not made an election under code sec_410 to be subject_to the provisions of the code relating to vesting funding participation and other standards applicable to other retirement plans plan x is governed by the pension and benefits committee committee the committee is a standing committee of the board_of governors of employer h the committee is comprised of nine persons at least five of whom are individuals from the board_of governors and three of whom are from the faculty of employer h with one person from the non-academic staff of employer h the committee is responsible for the administration and management of plan x as its duties are delegated by employer h as described in plan x the board_of governors is comprised of fifty-five governors twenty-eight of the governors are elected by the board_of trustees of congregation g a religious body incorporated under the laws of state a and each governor is a member of a constituent congregation of congregation g eleven governors are elected by the alumni association of employer h these thirty-nine governors elect fifteen additional governors as governors-at-large each of whom is also a member of a constituent congregation of congregation g the final governor is the president of employer h employees of employer h may become participants in plan x under plan x an employee means any employee of employer h for whom employer h is required to contribute federal insurance contribution taxes excluding individuals who are i covered under the pension_plan of another employer or ii who are employees at school l and who are not members of the u s faculty of employer h addition ordained clerics or ministers of the gospel who are members of the u s faculty of employer h are designated as employees in in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on november to participants of plan x the consequences of church_plan status this notice explained based on the above facts and representations you request a ruling that plan x is a church_plan as defined in code sec_414 and has been a church_plan since date sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 as amended erisa pub law 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 applied as of the date of erisa’s enactment however sec_414 was subsequently amended by sec_407 of the multiemployer pension_plan amendment act of pub law to provide that sec_414 was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches 201308u383 sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the plan must be administered or funded or both by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in this case employer h is an organization sponsored by and affiliated with congregation g employer h is tax-exempt under sec_501 of the code employer h receives financial support and oversight from congregation g in addition employer h is engaged in through the board_of governors which is comprised of members of constituent congregations of congregation g carrying out the functions of the church by preparing students to become religion r teachers clergy and communal service workers in furtherance of congregation g’s mission employer h satisfies the requirements of code sec_414 as an organization that is associated with a church or a convention or association of churches because it shares common religious bonds and convictions with and is controlled by congregation g employees of employer h with the exception of those employees at school l who are not u s residents are eligible to be participants under plan x in addition ordained clerics and ministers of the gospel who are members of employer h’s faculty are also designated as employees therefore pursuant to sec_414 and c of the code employer h’s employees are deemed to be employees of congregation g and congregation g is deemed to be the employer of such employees for purposes of the church_plan rules plan x is administered by the pension and benefits committee the committee was established by the board_of governors and is made up of governors who are members of a constituent congregation of congregation g and employees of employer h the chair of the committee is always a governor of employer h addition the chair of the board and the president of employer h are ex-officio members of the committee the committee is charged with the administration of plan x and regularly reports to the board concerning the administration and funding of plan x this structure insures that the committee is controlled by and associated with religion r through congregation g the committee’s sole purpose is administration of plan x and thus the plan is administered by an entity or group with such administration as its principal purpose therefore the committee qualifies as an organization described in sec_414 of the code in accordingly in regard to your ruling_request we conclude that plan x is a church_plan as defined in code sec_414 and has been a church_plan since date this letter expresses no opinion as to the qualified status of plan x under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative should you have any concerns regarding this letter please contact se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
